Electronically Filed
                                                    Supreme Court
                                                    SCAP-15-0000462
                                                    27-JUL-2017
                                                    12:29 PM



                        SCAP-15-0000462


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                DIANE KAWASHIMA, individually and

          on behalf of all others similarly situated,

               Plaintiff-Appellee/Cross-Appellant,


                              vs.


           STATE OF HAWAI'I, DEPARTMENT OF EDUCATION;

       KATHRYN S. MATAYOSHI, in her official capacity as

    Superintendent of Schools; LANCE A. MIZUMOTO, BRIAN J.

     DELIMA, PATRICIA BERGIN, GRANT Y.M. CHUN, MAGGIE COX,

    HUBERT MINN, KENNETH UEMURA, BRUCE VOSS, JIM WILLIAMS,

       ANDREA LYN MATEO, and COLONEL PETER P. SANTA ANA,

         in their official capacities as members of the

               STATE OF HAWAI'I BOARD OF EDUCATION,

              Defendants-Appellants/Cross-Appellees,


_________________________________________________________________

DAVID GARNER, PATRICIA SMITH, ANDREA CHRISTIE, ALLAN KLITERNICK,

     KAREN SOUZA, JO JENNIFER GOLDSMITH, and DAVID HUDSON,

   on behalf of themselves and all others similarly situated,

                      Plaintiffs-Appellees,


                              vs.


           STATE OF HAWAI'I, DEPARTMENT OF EDUCATION,

                     Defendants-Appellants.


    --------------------------------------------------------

     ALLAN KLITERNICK, DAVID GARNER, JO JENNIFER GOLDSMITH,

   and DAVID HUDSON, individually and on behalf of all others

            similarly situated, Plaintiffs-Appellees,


                              vs.

        KATHRYN S. MATAYOSHI, in her official capacity as

  Superintendent of Schools, LANCE A. MIZUMOTO, BRIAN J. DELIMA,

    PATRICIA BERGIN, GRANT Y.M. CHUN, MAGGIE COX, HUBERT MINN,

 KENNETH UEMURA, BRUCE VOSS, JIM WILLIAMS, ANDREA LYN MATEO, and

COLONEL PETER P. SANTA ANA, in their official capacity as members

     of the STATE OF HAWAI'I BOARD OF EDUCATION, DEPARTMENT OF

        EDUCATION, STATE OF HAWAI'I, Defendants-Appellants.




       APPEALS FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT

         (SCAP-15-0000463, SCAP-16-0000154, SCAP-16-0000331;

          CIV. NOS. 06-1-0244-02, 03-1-000305 and 05-1-00031)


            ORDER DENYING MOTION FOR RECONSIDERATION
                    (By: Recktenwald, C.J.)

          Plaintiffs-Appellees timely filed a motion for
reconsideration (Motion) on July 20, 2017, asking this court to
reconsider our June 28, 2017 opinion (Opinion).
          This court, having reviewed the Motion, together with
the Opinion, and the records and files in this case,
          IT IS HEREBY ORDERED that the Motion is denied.
          DATED: Honolulu, Hawai'i, July 27, 2017.

                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Michael D. Wilson


                               /s/ Virginia L. Crandall


                               /s/ Gary W. B. Chang





                                  2